In re Schweinefus, Kevin; — Plaintiffs); applying for writ of certiorari and/or review; Parish of Ouachita, 4th Judicial District Court, Div. “H”, No. 88-3986; to the Court of Appeal, Second Circuit, No. 26548-CA.
Granted. Judgments of the courts below are vacated and set aside. Summary judgment is denied. There is a genuine issue of material fact because Endorsement GU249 indicates another policy, # K01-791-001316-04, exists. Since the u/m rejection form does not refer specifically to a particular policy, there is a genuine issue as to which policy the u/m rejection applies. Case remanded to the district court for further proceedings.
VICTORY, J., would deny the writ.
DENNIS, J., not on panel.